DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-21 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A method of forming a device comprising: providing a printed circuit board (PCB) having a land surface; providing a package comprising a die coupled to a package substrate, the package substrate having a mounting surface; and electrically joining the mounting surface of the package substrate to the land surface of the PCB with a first plurality of solder balls having a first average diameter and a second plurality of solder balls having a second average diameter, wherein the first average diameter is larger than the second average diameter, wherein the first plurality of solder balls and the second plurality of solder balls are intervening between the package substrate and the PCB.” as recited claim 1, “A method of forming a semiconductor device comprising: providing a printed circuit board (PCB) having a land surface; providing a package comprising a die coupled to a package substrate, the package substrate having a mounting surface, wherein at least one recess is formed in at least one of the land surface or the mounting surface; and electrically joining the mounting surface of the package substrate to the land surface of the PCB with a first plurality of solder balls having a first average diameter and a second plurality of solder balls having a second average diameter wherein the first average diameter is larger than the second average diameter and wherein the first plurality of solder balls are disposed in the recess, wherein the first plurality of solder balls and the second plurality of solder balls are intervening between the package substrate and the PCB.” as recited claim 7, “A method of forming a device, the method comprising: providing a printed circuit board (PCB) having a land surface; providing a package having a mounting surface, the mounting surface having a high stress region; and electrically joining the mounting surface of the package to the land surface of the PCB with a first plurality of solder balls having a first average diameter electrically joining the mounting surface of the package to the land surface of the PCB within the high stress region, and a second plurality of solder balls having a second average diameter electrically joining the mounting surface of the package of the land surface of the PCB outside of the high stress region, wherein the first average diameter is at least 10% greater than the second average diameter.” as recited claim 12, “A method of forming a device comprising: providing a printed circuit board (PCB) having a land surface; providing a package having a mounting surface; and electrically joining the mounting surface of the package to the land surface of the PCB with a first plurality of solder balls having a first average diameter and a second plurality of solder balls having a second average diameter, wherein the first average diameter is larger than the second average diameter, wherein at least one of the first plurality of solder balls carry input/output CMOS between the PCB and the package.” as recited claim 21.
            Claims 2-6, 8-11 and 13-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 7, 12 and 21.

 	The primary reason for allowance is the method reduces the real estate required to mount components to a printed circuit board (PCB), uses solder balls or bumps to electrically and mechanically attach components, such as a packaged die, employs non-critical to function (NCTF) balls in regions of high stress, such as in the corner and die shadow regions of the mounting surface of a package.  These combinations have been found to be non-obvious over the prior art, hence claim 1-2 and 4-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848